Citation Nr: 1145204	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes, right hip.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes, left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The Veteran's degenerative changes, right hip, are not manifested by ankylosis, limitation of flexion of the thigh to 30 degrees or less or limitation of abduction with motion lost beyond 10 degrees.

2.  The Veteran's degenerative changes, left hip, are not manifested by ankylosis, limitation of flexion of the thigh to 30 degrees or less or limitation of abduction with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an initial evaluation in excess of 10 percent for degenerative changes, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.322, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2011).

2.  Throughout the rating period on appeal, the criteria for an initial evaluation in excess of 10 percent for degenerative changes, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.322, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disabilities, as well as their impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.
The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Normal ranges of motion of the hip are from hip flexion from zero degrees to 125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5252, under which the Veteran's disability is currently evaluated, provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a maximum 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Increased evaluations under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur.  Id.  As shown below, there is no evidence of any such pathology; thus, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Shortly after the Veteran filed his claims, he was afforded a VA examination in January 2007.  At this time, hip flexion, extension, abduction and adduction were 5/5 in terms of strength against resistance.  Hip range of motion was significantly limited in all directions, particularly with attempts to adduct or internally rotate bilaterally.  The Veteran exhibited significant tightness with attempts to flex the hips past 90 degrees and the hips could not, essentially, be flexed past 100 degrees bilaterally due to muscular tightness.  Hip extension was full from zero to 30 degrees, bilaterally.  Adduction was from zero to 10 degrees, bilaterally.  Abduction was from zero to 30 degrees bilaterally.  External rotation was from zero to 40 degrees bilaterally.  Internal rotation was from zero to 20 degrees, bilaterally.  The examiner remarked that the limited ranges of motion appeared to be secondary to significant muscular tightness and not due to any bony block.  Loading of the hip joints and hip joint grinding did not result in any increased inguinal or hip joint pain.  The examiner assessed "[l]imited range of motion at the hips, does not seem to be due [to] hip joint pathology[,] but rather secondary to increased muscular tightness throughout the hip girdle low back musculature."

In November 2007 the Veteran presented at the Dayton VA Medical Center (VAMC) with a chief complaint regarding pain related to a recent back strain.  However, examination at this time did note limited external rotation bilaterally of the hips.  The note reflects that the Veteran was advised to restrict his activity in regards to his low back problems.  

Of record is a December 2007 VA orthopedics consult result note.  This note documents a complaint of pain in the hips for years, with the left greater than the right, and pain in the left groin.  The note documents that this pain was constant and limited the Veteran's activities, kept him awake at night, although he was not then on any pain medication.  Examination of the left hip showed flexion to 70 degrees, but no rotations.  Abduction was to 20 degrees.  Apparently, the Veteran was unable to rotate the left hip or adduct it.  X-rays showed significant osteoarthritic changes in the left hip with narrowing of the joint space superiorly, sclerosis and osteophytes.  Non-surgical and surgical options, including a total hip replacement were discussed.  A follow-up note documents that the Veteran was "a little" young for a total hip replacement.  

In a January 2008 statement the Veteran offered his reasons for disagreeing with the RO's assigned 10 percent evaluation for each hip.  In this letter he related that he felt each hip warranted greater than a 10 percent evaluation.  In this regard, he noted that a total hip replacement had been discussed with his primary care physician.  He noted that he was having problems at work and had been put on light duties.  He speculated that he did not know how much longer his employer would tolerate his condition as his job required a lot of heavy lifting, pushing, bending and squatting.  

A March 2008 primary care clinic note from the Richmond, OH Community Based Outpatient Clinic (CBOC) documents a complaint of a sudden pop in the left hip 2 days prior when the Veteran was turning to speak to somebody.  Since that time, the Veteran complained of increased pain in the hip.  He was then using a cane to walk.  A history of right lower extremity radiculopathy and degenerative joint disease of the back with pain with a level of 10/10 was noted.  A left hip sprain, history of right lower extremity radiculopathy and degenerative joint disease of the back were assessed at this time.  

In an October 2008 statement from the Veteran, he related that he felt his hips should be 100 percent disabling.  In this regard, he noted that he could not walk without discomfort, especially if there was any degree of slope.  He related that he could not climb stairs, had difficulties toileting to the extent that he had to use a cane to do so and could not ride very far in a car.  He related that the condition had affected his marital relations and his time with his kids.  He complained that he would get extreme cramps and noted that he could not put on his socks or tie his shoes, or pick up anything from ground level.  

In March 2009 the Veteran was once again afforded a VA examination.  At this time, the Veteran complained of pain symptoms in the hip that had gotten progressively worse.  He was then taking Vicodin for pain.  

Examination of the hips showed no deformity, episodes of dislocation or subluxation, locking or effusion.  Giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and tenderness were, however, shown on examination.  The Veteran had no constitutional symptoms of arthritis and there were no incapacitating episodes thereof.  The Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  He was not then using any assistive device, but had an antalgic gait.  There was no loss of a bone or a part thereof.  

Each hip exhibited tenderness and guarding of movement and there was objective evidence of pain with active motion on each side.  Left flexion was from zero to 100 degrees.  Left abduction was from zero to 30 degrees.  Right flexion was from zero to 90 degrees.  Right abduction was from zero to 35 degrees.  The Veteran was able to "toe out" greater than 15 degrees on each side, but could not cross either of his legs.  There was no ankylosis and there were no additional limitations after 3 repetitions of range of motion.  X-rays resulted in an assessment of moderate to severe degenerative joint disease above hip joints, left greater than right and no acute bony abnormality of the pelvis or hips.  

As noted above, each hip is currently evaluated as 10 percent disabling under 38 U.S.C.A. § 4.71a, Diagnostic Code 5252, which provides for an evaluation of limitation of flexion.  In order to obtain a higher evaluation under this diagnostic code, the evidence must show limitation of flexion limited to 30 degrees or less.  As outlined above, the most flexion of the left hip has been limited is to 70 degrees, with consideration of the DeLuca factors and pain on motion.  With respect to the right hip, flexion has never been limited to less than 90 degrees, again with consideration of these factors.  Accordingly, a higher evaluation is not warranted under this diagnostic code.  Fenderson, supra.  

The Board has also considered Diagnostic Codes 5251 and 5253 in this regard.  However, Diagnostic Code 5251 is inapplicable in this case as 10 percent is the maximum schedular evaluation provided by this code and to assign a separate evaluation thereunder would clearly constitute pyramiding as the code contemplates limitation of motion.  See 38 C.F.R. § 4.14.  Likewise, to assign a separate 10 percent evaluation under Diagnostic Code 5253 would constitute pyramiding.  Id.

Nevertheless, the Board has considered whether a 20 percent evaluation is warranted under Diagnostic Code 5253.  In this regard, the evidence must establish that there is limitation of abduction of the thigh to the extent that motion is lost beyond 10 degrees.  As outlined above, and with consideration of the DeLuca factors and pain on motion, examination has shown abduction of the left hip limited to 20 degrees at most and abduction of the right hip limited to 30 degrees at most.  Accordingly, a 20 percent evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Fenderson, supra.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.
The Board further observes that, even if the available schedular evaluations for his disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hip disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to these disabilities.  The Board notes that the Veteran obviously has some difficulty working because of his disabilities because of required long standing, squatting, etc.  However, the disability ratings currently assigned contemplate some industrial impairment, and there is nothing in the record which suggests that his disabilities markedly impact his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.










	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes, right hip is denied.  

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes, left hip is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


